Title: To John Adams from Judith Sargent Stevens Murray, 7 September 1812
From: Murray, Judith Sargent Stevens
To: Adams, John



Much honoured and highly respected Sir
Boston Franklin Place September 7th. 1812

By direction of my brother, Winthrop Sargent of the Missisippi Territory, I forward you the inclosed. you will have the goodness to acknowledge the receipt, either to my brother, or to, my self, as may best suit your convenience.
Mr Murray and myself, lament, that in the frequent visits which, as we are informed, you have made to this Town during his calamitous confinement, you have never found a moment’s leisure to look in upon him.
Respect and veneration for you are indelibly stamped upon our hearts.
Please to tender our respectful Compliments to Mrs Adams.
I am, with sentiments of perfect esteem, / Sir / your most obedient / Very humble servant
J. Sargent Murray